Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 1 of 8 PageID #: 45




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------------------------------------------------
 Albert E. Percy and Percy Jobs and Careers Corporation an
 IRC 501(c)(3) non-profit, as Class Representatives,
                         Class Plaintiff,
 -against-                                                       DECLARATION
                                                                 CASE No. 20-cv-06131-NG


 I Grace Co, I M Robbins Consulting Engineers, I Perceptions, I Rise, I S Systems Inc, I Spiewak
 & Sons Inc, I.M. Robbins, P.C Consulting Eng, Iac/Interactivecorp, Iace Travel, Ian Karr Assoc
 Inc, Iannelli Construction Co Inc, Iatse National Benefit Funds, Ibc Groups, Ibc/Shell Packaging,
 Iberostar 70 Park Avenue, Ibm, Ibm Ix, Ic Bus Inc., Icahn Charter School 6, Icahn School Of
 Medicine At Mount Sinai, Icahn Stadium, Icas Networking Cables Services, Icav, Icc Chemical
 Corp, Icd, I-Chd, Icl, Icon Development & Constr LLC, Icon Interiors Inc, Icon Magazine, Iconic
 Mechanical, Icor Associates, LLC, Ics Builders Inc, Ics Consulting Partners, Ics Software Ltd,
 Icsc, Id Public Relations, Idc Construction, Ideal Interiors Group, Ideals App, Identity Media,
 Ideo, Idesco, Ids America Inc, Idust Cleaning Svc, Ieh Corp, Iese Business School, Iesi Ny Corp,
 Ifac, Ifetayo Cultural Arts Academy Inc., Igetsmart, Iggi App Inc, Igx Construction LLC, Ihg, Ihs
 Markit, Ilevel Solutions LLC, Ilw.Com, Image Axis Inc, Image Office Environments LLC,
 Imagemedia.Com, Imageon Consulting, Imagework Technologies Corp, Imaginary Forces LLC,
 Imagination The Americas Inc, Imagine Software, Imagineer Technology Group, Imc Corp,
 Imesh Inc, Img Artists, Immigration Equality Inc, Immigration Filing Svc, Impact Absorption
 Inc, Impact Displays, Imperium Construction, Impulse Dynamics (Usa) Inc., Imspire Kids, In
 Demand L.L.C., In Depth Inc., Inamul Haq Md, Ind Living Assn Inc, Indbim, Indcorp Fiscal
 Services Inc, Independence Care System, Independence Residences Inc, Independent Coach
 Corporation, Independent Components Corp, Independent Living Association, Inc,
 Independent Temperature Control Systems, Indicative Inc, Indigo Moon Inc, Individual, Indus
 Architect PLLC, Industrial Pump & Repair, Infinate Software Solutions, Infinicare Inc, Infinity
 Consulting Solutions, Infinity Contracting Services, Infinity Sunguard, Influenster, Info Desk
 Inc, Info Tech Innovations, Info Tran Engineers, Infogrames Inc, Infor Inc, Informa Healthcare,
 Information Builders, Inc., Information Management Network, Infoserve Technologies Corp,
 Infosys Technologies Ltd, Infrontwebcom, Infusion, Infusion Development Corporation, Ing
 Financial Services LLC, Inge Design, Ingram Yuzek Gainen Carroll and Bertolot, Ingrao Inc,
 Ingrid Finance, Initiatives LLC, Ink, Ink 48 Hotel, Inlight Electrical Corporation, Inner Space
 Systems Inc., Innisfree M & A Inc, Inniss Construction Inc, Innov Remodeling and Contracting
 Inc., Innovative Construction, Innovative Electric Of New York, Innovax-Pillar, Innovid, Innovo
 Property Group, Innside New York No Mad, Insall Scoot Kelly Institute, Insight
 Communications Co. In, Insight Out Of Chaos LLC, Insight Venture Management, LLC, Insite,
 Insite Advantage, Instep Marketing Inc, Instinet, Instit For Transportation and Dev Policy,




                                                        1
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 2 of 8 PageID #: 46




 Institute For Community Living, Institute For Family, Institute For Intl Research, Institute-East
 West Medicine, Institute-Urban Family Health, Institutional Investor LLC., Intan Corp, Intech
 Industrial LLC, Integral Contracting Inc, Integral Yoga Institute, Integramed Holding Corp,
 Integrated Construction Inc, Integrated Power Services, LLC, Integrated Project Delivery,
 Integrated Security Svc, Integrated Strategic Resource, Integrated Structures Corp, Integrative
 Medical Outpatient, Integrity Communication Tech. LLC., Integro, Intelecom Solutions,
 Intelleges.Com, Intelligreen Partners LLC, Intellitec Securities Svc Inc, Inter Contracting Corp,
 Inter Laperuta Jv, Inter Parts Industries Inc, Interactive Corporation, Interactive One, LLC,
 Interboro Attorney Svc Corp, Interborough Developmental, Interbrand Gertsman & Meyers,
 Interbrand Health, Intercept Interactive Inc., Intercounty Paving Associates, Interfaith Medical
 Center, Interim Healthcare, Interior Alterations, Interior Building Svc Inc, Interior Construction
 Corporation, Interior Renovations, Interlaken Capital Aviation, Intermediate Capital Group,
 Inc., International Biometric Group, LLC, International Brotherhood, International Business,
 International Business Machines, International Culinary Center, International Duplication Ctr,
 International Federation-Accts, International Flavors and Fragrances Inc, International
 Institute, International Interior Design, International Legal Foundation, International
 Management, International Multiple, International Planned, International Recovery Systems,
 International Rescue Committee, International Value Advisers, LLC, Internet Garage,
 Interphase Electric Contractor Corp, Intersoft Associates, Intersystems Corp, Inter-Wire
 Midwest Inc, Intl Instit For Learning, Inc, Intra Build Construction, Intralinks Holdings, Inc.,
 Intralogic Solutions, Intricate Construction Inc, Intuition, Investcorp International, Inc.,
 Investment Management Svc, Inwood Community Svc Inc, Ion Trading, Inc, Ionaprep, Ip Blue,
 Ipanema Press, Ipeor Inc, Ipreo Holdings LLC, Ipreo LLC, Ipro, Iqor, Iqpc, Iradix LLC, Irc, Irep,
 Irisvr Inc, Irm LLC, Iron Bridge Constructors Inc, Irving Haase, Irving Place Capital, LLC, Irving
 Rubber & Metal Co, Irwin Lewin Cohn & Lewin, Isabella Geriatric Center, Isda, Ishta Yoga, Isis
 Plumbing Inc, Island Auto Group, Island Cardiac Specialists, Island Charter Inc, Island Eye
 Surgicenter, Island International Exterior, Island Medical Group, Island Musculoskeletal Care,
 Island Neurological, Island Pavement Cutting Co., Island Peer Review Inc, Island Photography,
 Island Rehab, Island Rock, Ismael Leyva Architect Pc, Isobar, Israeloff Trattner and Co, Israeloff
 Trattner Co, Issac & Stern Architects, Italian Trade Commission, Itau, Ithaka Harbors Inc,
 Itochu Prominent Usa LLC, Itr Industries Inc, Itrs Group, Itt Corporation, Ivoire Car Svc, J & B
 Body Work, J & D Carrying & Construction Corp., J & G Electrical Corp, J & G Electrical Corp.,
 J & J Bronze & Aluminum, J & J Johnson General Cntrctng, J & N Construction Group Corp, J
 & S Supply Corp, J & Y Electric and Intercom Company Inc, J Anthony Enterprises, J Atacama
 Inc, J B Waste Oil Co, J C C Construction Corp, J D Robinson Inc, J Dannunzio & Sons, Inc., J
 Ferreira Construction Inc, J Foster Phillips Funeral Home, J Frankl C Mallea Associates
 Architects Engineers, J G Salas & Sons Inc, J J Creations Inc, J J Curran & Son Flooring, J J
 Rosenberg Elec Contrs Inc, J J Sedelmaier Productions Inc, J K B Contracting, J Kokolakis
 Contracting Inc, J L J Iii Enterprises Inc, J Pizzirusso Landscaping, J S D Construction Group,
 J Smith Assoc, J Sussman Inc, J T Cleary Inc, J T Falk & Co LLC, J Tang Co Inc, J W P Welsbach
 Electric Corporation, J&H Electrical Contracting Inc, J&N Construction Group, J. Crew Inc., J.




                                                 2
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 3 of 8 PageID #: 47




 J. Curan & Son, Inc., J. Petrocelli Contracting, Inc., J. Pizzirusso Landscaping Corp., J. Walter
 Thompson Company, J.B. Homer Associates, Inc., J.Calnan & Associates Inc, J.G. Electrical
 Testing Corporation, J.P. & C. Construction, Inc, J.Pizzirusso Landscaping Corp, Jacan
 Plumbing & Heating, Jack Green & Assoc, Jackie Robinson Swimming Pool, Jackson Lewis LLP,
 Jacob A Riis Neighborhood, Jacob Civil Consultants, Jacob Fuchsberg Law Firm, Jacob K Javits
 Convention Center, Jacobi Medical Center, Jacobi Pediatric Clinic, Jacobs, Jacobs & Burliegh
 LLP, Jacobs Engineering, Jacobson Mermelstein & Squire, Jacoby & Meyers LLP, Jaffe &
 Koumourdas, Jaffe A A Div-Sandberg-Skrsk, Jaidan Industries, Jaidan Industries Inc., Jam
 Consultants Inc, Jamaica Anesthesia Assoc Pc, Jamaica Bearings, Jamaica Hospital Medical
 Center, Jamcob Electric LLC, James A Jennings Co Inc, James C Lomax Construction, James
 Corner Field Operations, James E Fitzgerald, James F. Volpe Elect Const Corp, James H Maloy
 Inc, James Hotel, James Lynn Law Offices, James M Abramson Law Office, James Ontra, Jams,
 Inc., Jan Hird Pokorny Assoc Inc, Jan Renovation, Janco Inc, Janover LLC, Jansen Hospice-
 Palliative Care, Janson Goldstein LLP, Jaral Properties Inc, Jared F Brandoff Md, Jaros Baum &
 Bolles, Jaroslawicz & Jaros PLLC, Jarro Building Industries Corp, Jasa-Jewish Assn For Svces,
 Jasci Jasci, Jaspen Schlesinger LLP, Jasper Venture Group, Javu Technologies Inc, Jawonio Inc,
 Jay Goldberg Law Office, Jay S, Jay Suites, Jaysan Contracting Corp, Jazz At Lincoln Ctr, Jb
 Martin Co, Jb Screen Ptg & Embroidery, Jcc Construction, Jcc Lillian Schwartz Day Cmp,
 Jcdecaux North America Inc, Jc-Duggan Inc., Jdc LLC, Jdf Interiors, Jdm Contracting, Jdrf
 International, Jdx Consulting Ltd, Jed Engineers, Jed Foundation, Jeffer Funeral Homes,
 Jeffrey Mullooly Rooney Flynn, Jeffrey Samel & Partners, Jek Communications Inc, Jemco
 Electrical Contractors, Inc., Jen-El Construction Corp, Jenkins & Huntington, Jenner and Block
 LLP, Jennifer Doyle, Human Resources Specialty Care, Jennison Associates, Jerrick Associates
 Inc, Jerry Ganz Inc., Jerusalem Petroleum C, Jes Plumbing & Heating Corp, Jet Way Security,
 Jetblue Airways Corporation, Jethro Data, Jetro Holdings, LLC, Jett Industries Inc, Jewel
 Electric Supply Co., Jewel Hotel, Jewish Agency American, Jewish Center Of Brighton Beach,
 Jewish Child Care Association, Jewish Community Ctr, Jewish Federations, Jewish Home
 Lifecare, Inc., Jfj Fuel Inc, Jfk Advanced Medical Pc, Jfk International Air Terminal LLC, Jfk&M
 Consulting Group, Jgmv - Video & Photo, Jgn Construction Corp, Jgn Maintenance, Jiji Press
 America Lid, Jim Henson Co, Jimlar Corporation, Jkb Contracting Inc, Jlg Architectural
 Products, Jlj Enterprises Inc, Jm Consulting, Jmc, Jmc Stone Corp., Jmd Building Products LLC,
 Jmj Electrical Corp, Joadem Corp., Job Path, Inc., Jobco Inc, Jocar Asphalt LLC, Joe Schneider
 Construction, Joel Berman Assoc Inc, Joele Frank Assoc LLC, Joes Pest Control, John A
 Hartford Fdtn, John A Lanzone Md, John A Vassilaros & Son Inc, John Ciardullo Assoc, John
 Civetta & Sons Inc, John Dineen Contracting Co., John E Osborn Pc, John Gallin & Son, John
 Grando Inc, John Nicelli Law Offices, John P Picone Inc, John Petrocelli Construction, Inc, John
 Weidl Assoc Inc, Johnson & Hoffman LLC, Johnson Bros Inc, Johnson Tannen Brecher
 Fishman, Jomark, Jonan Products and Services, Inc., Jonas Upholstery, Jonathan Arnold Inc,
 Jonathan Beth Conslnts Ny LLC, Jonathan C Reiter Law Firm, Jonathan Levine Photography,
 Jonathan Moore Atty Law Ofc, Jonathan Rose Companies, Jones Jones Larkin & O'connell,
 Jones Lang Lasalle, Joralemon Associate, Jorama Consulting Inc, Jordan Edmiston Group,




                                                3
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 4 of 8 PageID #: 48




 Jordan Opticians, Jos H Lowenstein & Sons Inc, Joseph Dibenedefto Law Office, Joseph
 Donovan, Joseph L Balkan Inc, Joseph Lombardi Pell, Joseph M Sanzari Inc, Joseph P Addabbo
 Family Health, Joseph Papp Public Theatre, Joseph R Loring & Assoc Inc, Joseph Shalhoub &
 Son Inc, Joseph Weinstein Elec Corp, Jou Jou Designs Inc, Joy Construction Corp, Joystick
 Interactive Corp, Joyva Corp, Jp Construction Inc, Jp Hogan Coring and Sawing C, Jp Marking
 Inc, Jp Mchale Pest Management Inc, Jp Morgan Chase, Jp Morgan Chase Na, Jpl Industries,
 Jpp Plumbing LLC, Jpr Builders 07 Inc, Jpr Mechanical Inc, Jr Cruz Corp, Jri America Inc, Jrm
 Construction Management, Js Reps Corp, Jsb Partners Inc, Jt Cleary Inc, Jt Roselle Lighting &
 Supply, Jtp Plumbing, J-Track LLC, Judicial Paralegal Svc, Judith Heintz Landscape
 Architecture, Judlau Contracting Inc, Julian A Mcdermott Corp, Jun Wang & Assoc, June Jacobs
 Labs, LLC, Junior Achievement Of New York, Juno Healthcare Staffing Syst, Jupiter
 Environmental Services, Juris Solutions Inc, Just Real Construction, Justworks Inc, Juva Skin
 & Laser Ctr, Jvn Restoration Inc, Jw Michaels and Co. LLC, Jwalk, Jzanus Home Care Inc, Jzn
 Engineering, Pc., K & K Construction Inc, K & L Management Consulting, K & M, K & V
 Construction, K B Assoc Inc, K D One Construction Inc, K M Assoc Of Ny Inc, K M Electric, K S
 Engineers, K V Power Electric Inc, K W Tech Corp, K&A Engineering Consulting P, K.P
 Construction & Renovation Inc., K2 Intelligence, LLC, Kab Electric Corp, Kaback Enterprises
 Inc, Kader Lithographers, Kaeyer Garment-Davidson, Kafka Construction Inc, Kahn Gordon
 Timko & Rodriques, Kahuna Software Inc, Kai Kai Kiki NyLLC, Kajima Usa, Kalangala
 Infrastructure Svc, Kaltura Inc, Kanban Solutions LLC, Kane Davey Associates Inc, Kane Kessler
 Pc, Kanta Electric Corp, Kantor Davidoff Wolfe, Kaplan, Inc., Kaplow Communications,
 Kaprielian Enterprises, Kapris Inc, Karasyk & Moshella LLP, Karbone, Karbra Co, Karen Horney
 Clinic, Karen Martin, Karey Kassl Corp, Karim Rashid Inc, Kario Construction Corp, Karlitz &
 Co Inc, Kasirer Consulting, Katco Electric, Kate Spade and Company, Kathryn Mcwilliams,
 Training Professional, Katlowitz & Assoc, Katsky Korins LLP, Katz Dochterman & Epstein, Kauff
 Mcguire & Margolis LLP, Kauffman Brad A, Kaufman Astoria Studios, Kaufman Borgeest and
 Ryan, Kaufmann Gildin & Robbins LLP, Kaye Scholer LLP, Kazlow & Kazlow, Kbls, Kbr Ny, Kc
 Renovation, Kd Hercules Group Inc, Kddi International Inc, Keane & Beane Pc, Keevily Spero
 Whitelaw, Inc, Keith C Jewell Pc, Kel Mar Construction, Kel Medical Center, Kel Tech
 Construction Inc, Kelco Construction, Kellenberg Hs, Keller - North America, Kelley Drye and
 Warren LLP, Kellner Dileo Co Lp, Kelly Rode & Kelley LLP, Kelman Winston & Vallone, Kelnard
 Refrigeration, Kel-Tech Construction Inc., Kemnay Advisory Svc Inc, Kempinski Hotels S A, Ken
 Ben Industries, Kendal On Hudson, Kennedy Lillis Schmidt English, Kenny Liu, Kensington
 Publishing Corp, Kensington Vanguard, Kent Capital, Kepco Inc, Keri Coach Works, Kerley
 Walsh Matera-Cinquemani, Kerns Manufacturing Corp, Ketchum Inc., Kew Electrical Service
 Inc, Kew Gardens Dialysis Ctr, Kew Management, Key Developers Inc, Key Restoration Corp,
 Key Systems Inc, Keyme, Keystone Management Inc, Kg Construction Assocs Inc, Kgbtexas, Kgs-
 Alpha Capital Markets, L.P., Khan Enterprises Co Inc, Khurram Shehzad, Kica General
 Construction, Inc., Kid Island Dental At Great, Kiewit Infrastructure Co, Kim, Kim I Mchale &
 Assoc, Kim Seybert Inc, Kim Song & Assoc, Kimber Manufacturing Inc, Kimberly Hotel, Kimco,
 King & Co, King Wood, Kingfisher General Contracting Of Ny Inc., Kings Bay Ym-Ywha Inc,




                                               4
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 5 of 8 PageID #: 49




 Kings Brook Jewish, Kings Capital Constr Group Inc, Kings County Hospital, Kings Harbor
 Multicare Center, Kings Highway Orthopedic Assn, Kings Medical, Kings Pulmonary Assc,
 Kingsbridge Heights Lthhcp, Kingsbrook Jewish Medical Center, Kino International Corp,
 Kinturk Contracting Inc, Kips Bay Endoscopy Center LLC, Kirby Mcinerney LLP, Kiri
 Construction, Kirkland and Ellis LLP, Kirotec - Mes Group Corp, Kirschenbaum &
 Kirschenbaum Pc, Kiska Construction Inc, Kislman Dialysis, Kiss Group, Kitano Hotel New
 York, Kiwi Partners Inc, Klahr Glass Co, Klein & Solomon LLP, Klein Law Group Pc, Klein
 Zelman, Klein Zelman LLC, Kleinberg & Friedman, Kleinberg Electric Inc, Kleinberg Kaplan
 Wolff-Cohen, Klima New York LLC, Klk Electric Inc, Klm Ophthalmology, Klm/Air France &
 Lynxs Air Car, Klw Inc, Km Associates Of New York Inc, Knic Partners LLC, Knight Elec. Services
 Corp., Knight Nets Inc, Knightbridge Construction Corp, Knoa Software Inc, Knollwood Country
 Club, Kns Building Restoration Inc, Knuckles Komosinski & Elliot, Kobre & Kim LLP,
 Kochendorfer Group, Koehler & Isaacs LLP, Koenig Iron Works, Koeppel Martone & Leistman,
 Koeppel Nissan Inc, Kohlberg Kravis Roberts and Co, Kohn Pedersen Fox Associates, Kojin
 Industries Inc, Koko Contracting, Komanoff Center For Geriatric, Kopff Nardelli Dopf, Kordun
 Construction Corp, Kore Contracting, Kore Software Inc, Korean Air Lines, Kossoff PLLC,
 Kostelanetz & Fink, Kpa Group, Kpff Inc, Kpmg, Kps Capital Partners Lp, Kraft & Kennedy Inc,
 Kraft Kennedy & Lesser Inc, Kraftworks Limited, Kramer & Dunleavy, Kramer Dillof Livingston-
 Moore, Kranjac Tripodi Partners LLP, Kreisberg & Maitland LLP, Krez & Flores Lip, Krinos
 Foods Inc, Kristin Papesh, Vp Of Human Resources, Kroywen Rlty & Construction Corp, Krystal
 Touch Of Ny Inc., Ks Eng. Pc, Ks Renovation Group Inc, Kubricky Construction Corporation,
 Kucker & Bruh, Kudman & Trachten, Kuraray Dental, Kurzman Eisenberg Corbin Lever,
 Kutnicki/Bernstein Architects, Kuzmin & Assoc Pc, Kvb Partners, Kvl Audio Visual Services,
 Kwi, Kwiat, Kwittken and Company LLC, Kyle Conti Construction LLC, L & E Creative Printing
 Inc, L & L Holdings Co LLC, L & L Painting Co, L & M Builders LLC, L & M Roofing Co, L 3
 Communications Holdings, L I Osteoporosis & Arthritis, L I Physicians Assoc Pc, L K Comstock
 & Company Inc, L M G Construction Corp, L Ron Hubbard Media Resources, L Russo Fence Co,
 L. A. Mays Inc., L.B. Electric Supply Co. Inc., L.B. Foster Company, L.K. Comstock & Company,
 Inc, L+M Development Partners, L-3 Communications Corporation, La Bottega, La Force &
 Stevens, La Guardia Community College, La Mar Plastic Packaging Ltd, La Peninsula
 Community Org, La Peninsula Community Organization, La Prairie, La Providencia Family
 Health, Lab 49 Inc, L'abbate Balkan Colavita Contini, Labco Electric Contracting Corporation,
 Lachase Construction Svc, Lachman Consultant Svc Inc, Lacina Heitler Architects, Lackenbach
 Siegel LLP, Laconia Nursing Home, Lacwk Ny LLC, Ladders Inc, Ladmar Associates Ltd,
 Lafayette Medical Management, Laforce, Laga Int Ltd, Lagardere North America, Inc., Laguarda
 Low Architects, Lake Construction Corp, Lake Group, Lakhani & Jordan Engineers Pc, Lakhi
 General Contractor Inc Po Box, Lakshmi Capital Management LLC, Laland Baptiste, Lalire
 March Architects, Lam Generation LLC, Lambo Mechanical Inc, Lambos Firm, Laminall Inc,
 Lamson & Cutner, Lancaster Development & Tully Construction Co., Lancer Insurance
 Company, Landesman Brothers Inc, Landform LLC, Landman Corsi Ballaine and Ford,
 Landmark Signs & Maintenance, Landmark Ventures, Landpex Development, Lane Associates,




                                               5
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 6 of 8 PageID #: 50




 Lane Construction, Langan, Langan Engineering, Language Works, Lanmark Group Inc,
 Lanmark Technical Svc Ltd, Lapadula Carlson & Co, Laperuta Construction Corp, Larocca
 Hornik Rosen Greenberg, Lascon Inc, Laser Electrical Contracting, Lasker Ice Rink, Latham and
 Watkins LLP, Latimer and Linden Management Co, Laughing Lotus Yoga Ctr, Laumic Co,
 Laundry Service, Laura Davidson Public Relation, Laura Electrical Lighting & Maintenance
 Service, Lauren A Baum Law Offices, Laurencewell and Pumpcoinc, Law Office Of Weinreb, Law
 Offices Barry Slbrzwg, Law Offices Of Jan G Johansson, Law Offices Of Jh Tanenbaum, Law
 Offices Of Norka M Schell, Law Offices-Kenneth A Wilhelm, Law Offices-Keshab Raj Seadie, Law
 Offices-Michael S Lmnsff, Law Offices-Robin Harris King, Law Office-Yuriy Moshes Pc Nyc,
 Lawless & Mangione LLP, Lawline.Com, Lawpac, Lawrence A Wein Stadium, Lawrence Hospital
 Center, Lawrence J Berger Pc, Lawrence Nursing Care Ctr, Lawrence Scott Events Ltd,
 Lawrence's Contractor Inc, Laws Construction, Inc., Lawyer Referral Information, Lawyers For
 Children, Lazare Potter & Giacovas, Lba Realty, L-C Construction Co, Lcor Inc, Ldi Color
 Toolbox, Le Vian Corp, Leader & Berkon LLP, League Treatment Ctr, Leahey & Johnson, Leake
 and Watts Services, Inc, Leap, Learnvest, Inc., Leasinc Limited, Leasing Direct Inc, Leav &
 Steinberg LLP, Leblon Holdings LLC, Lecht Sciences Inc, Lecroy Corporation, Lee & Associates,
 Lee Hecht Harrison LLC, Lee Jofa, Lee Strasberg Theater-Film, Leeding Builders Group LLC,
 Leewood Golf Club, Lefrak Organization, Left Right Inc, Legacy Builders, Legacy
 Builders/Developers Corp., Legal Interpreting Services Inc., Legal Options Inc, Legal Outreach,
 Legal Referral Svc Assn, Legal Services Nyc, Leggit Bogt Webb, Legion Lighting Co. Inc., Lehman
 College, Lehrer Mcgovern Bovis Inc, Lektric Installations Corp, Lemle & Wolff Inc, LendLease,
 Lenox Advisors, Lenox Hill Hospital, Lenox Hill Neighborhood House, Lenox Hill Radiology,
 Leo Ingwer Inc, Leon D. Dematteis Construction Corp., Leon Fuel Svc, Leon Henry Inc, Leonard
 Powers Inc, Leonid Jrupnik, P.E., Leopold Gross & Sommers Pc, Lepercq, Lera Consulting
 Structural Eng., Lerco Electric LLC, Lerman Diagnostic Imaging, Leroy Street Studio, Les
 Chateaux De France Inc, Les Csa, Leshkowitz & Co LLP, Leslie E Robertson Assoc, Lettire
 Construction Corp, Levelwing, Levest Electric Corp, Levidow Levidow Oberman, Levine & Blit
 PLLC, Levine Builders, Levinson & Santoro Electrical Corp, Levithan Mechanical Corp, Levitt-
 Fuirst Associates, Ltd, Levy & Sonet Attys, Levy Davis and Maher, LLP, Lewis & Kennedy Inc,
 Lewis Clifton Nikolaidis Pc, Lewis P C Jackson, Lexicon Communications Corp, Lexin Capital,
 Lexington Plastic Surgeon, Lexvia Inc, Lfb Media Group, Lhsa + Dp, Li & Fung Usa, Li Saltzman
 Architects P C, Liakas Law Pc, Lib, Libero and Associates LLC, Liberty Global Logistics LLC,
 Liberty Lines Inc, Libqual Fence Co, Library Hotel, Lic Beer Project, Licenders, Lichy & Kolb,
 Lico Contracting Inc, Lieber Chocolate & Food Prod, Liebhaber Construction Inc, Lieff Cabraser
 Heimann, Lif Industries, Inc., Life's Worc Inc, Lifespire, Lifetime Plumbing, Lifetime
 Renovations Inc, Lifexpress Inc, Lifshutz & Lifshutz Pc, Light House Designs, Inc., Lighting
 Design & Application, Lighting Design Group, Lighting Express, Lightspec, Likeable Local, Lim
 College, Limnes Corp., Limosys Inc, Lincoln Equities Group LLC, Linden Alschuler & Kaplan,
 Lindsay, Lindsay Goldberg, Linear Environmental Corp, Linear Lighting Corp, Link Theory
 Holdings Inc., Lion Heart Electric Corp, Lipa/National Grid, Lippolis Electric, Lipsky Goodkin
 & Co Pc, Liquid Technology, Liro Program & Construction Management, Lirr, Lissner & Lissner




                                               6
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 7 of 8 PageID #: 51




 LLP, Litehouse Builders, Inc., Litespeed Electric, Little Bird, Little Flower, Little Man Parking,
 Little Sisters-The Assumption, Little Tikes Play Structures, Littlewolf The Cabinet Shop, Littman
 Krooks LLP, Liu Electric LLC, Live X, Livingston Electrical Assoc, Liz & Botshon, Lizardos
 Engineering Assoc Pc, Lkbn Neurology Assoc, Lloyd & Co, Lmc Physician Services, Pc, Lmi, Lmw
 Engineering Group, LLC., Lnd Inc, Lo Sardo General Contractors Inc, Loan Syndications and
 Trading Assn, Inc., Local Office Landscape Architecture, Locator Search LLC, Loduca Associates,
 Loeb and Troper LLP, Loffredo Brooks Architects, Logicworks, Logistics, Logon Sa, Logos
 Consulting Group LLC, Lollytogs Limited, Lombard Risk Intl Usa, Lombardi & Assoc, Lombardi
 Design, Lombardy Hotel, Lompo Federal Credit Union, London Fischer LLP, London Lennie's,
 London Luxury, London Meat Co, Long Beach Reach, Long Beach School District, Long Island
 Blood Svc, Long Island Business Inst, Long Island Cardiovascular, Long Island Care, Long Island
 Care Center, Long Island Concrete Inc, Long Island Consultation Ctr, Long Island Fireproof
 Door Inc, Long Island Fqhc, Inc., Long Island Graphic, Long Island Heart Assoc, Long Island
 Internal Medicine, Long Island Jewish, Long Island Jewish Medical Center, Long Island Kidney
 Assoc Pc, Long Island Laser Bounce, Long Island Queens Hearing, Long Island Rail Road, Long
 Island Tinsmith Supply Corporation, Long Island University, Long Island Vitreo Retinal, Long
 Term Home Health Care, Loring Consulting Engineers, Inc, Loring Software, Los Ninos Services
 Inc, Losardo General Contractor, Lothrop Associates LLP, Lotte New York Palace, Loughlin
 Management Partners, Louis Grandelli Law Office, Louis J Maccarone Plbg & Htg, Louis
 Shiffman Electric, Louis Tamis Jewelry, Love To Care, Lovell Safety Management LLC, Lovett
 Productions Inc, Lower East Side Construction, Lower Eastside Service Center, Inc., Lower
 Hudson Regional Info Ctr, Lower Manhattan Development Corporation, Lower Manhattan
 Dialysis Ctr, Lower Manhattan Health Ctr, Lowey Dannenberg, Lowitt Alarms, Loxme Group,
 Inc., Loy Center, Loyal Kasper, Lrl Construction Inc, LRC Construction, Lsl Construction Svc
 Inc, Lss Contracting LLC, Lt Apparel Group, Ltu Technologies Inc, Lua Technology Inc, Lucas &
 Mercanti LLP, Lucky LLC, Ludl Electronic Products, Ludwig Group, Inc, Lufthansa, Luhi
 Summer Programs, Lui Choy PLLC, Lukasiewicz Design Inc, Lum Danzis Drasco Positan, Lunt-
 Fontanne Theatre, Lurie Ilchert Macdonnell-Ryan, Luskin Stern Eisler LLP, Lutheran Medical
 Center, Lutz & Carr, Lux Builders, Inc, Luxottica Group, Luxury Attach, Lycee Francais De New
 York, Lyden Gardens Hotel, Lynbrook Restorative Therapy and Nursing, Lynch Daskal Emery
 LLP, Lyneer Search Group, Lynn Cahill LLP, Lynn H Ratner Pc, Lyons & Donahue Contracting,
 Lyons Mcgovern LLP,
                                 Employer Class Defendant.
 -----------------------------------------------------------------------------------------------------


        I am an attorney admitted to practice law in the State of New York and am admitted in

 the United States Court of Appeals for the Second Circuit and Eastern District and certify

 pursuant to 28 USC §1746 that the following is true and correct under the penalty of perjury.




                                                  7
Case 1:21-cv-02198-NGG-SJB Document 1-3 Filed 04/21/21 Page 8 of 8 PageID #: 52




        I am the attorney for the Class Plaintiff. This Case is one of many actions that are being

 brought as a related case to EDNY CASE #1:20-cv-06131. A number of defendants which are in

 EDNY CASE # 1:20-cv-06131 have not been able to be uploaded as parties due to Case

 Management/Electronic Case Files (CM/ECF) system issues that we have not been able to

 resolve.

        As a solution, this Case is a sub-case of EDNY CASE No. 20-cv-06131, adding defendant

 parties alphabetically from I Grace to Lyons. The purpose of dividing EDNY CASE No. 20-cv-

 06131 into sub-cases is to be able to add parties into the CM/ECF system.

        All of the parties are listed in the caption of EDNY CASE # 1:20-cv-06131.

                                                 _____________________________
                                                 KERNAN PROFESSIONAL GROUP, LLP
                                                 James M. Kernan, Esq., of Counsel
                                                 Attorney for Class Plaintiff
                                                 Bar Role # JK1242
                                                 26 Broadway, 19th Floor,
                                                 New York, New York 10004
                                                 Phone:(212) 697-9084
                                                 Fax (212) 656-1213
                                                 jkernan@kernanllp.com




                                                8
